Citation Nr: 1128308	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-41 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease L4-5 (lumbar spine disability) for the period prior to July 30, 2009, and in excess of 40 percent for the period thereafter. 

2.  Entitlement to a separate compensable evaluation for erectile dysfunction. 

3.  Entitlement to a separate compensable evaluation for neurologic impairments in the left lower extremity. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1997 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO continued a 10 percent evaluation for lumbar spine disability.    

During the pendency of this claim, the RO, in a June 2009 rating decision, increased the evaluation from 10 to 20 percent effective from June 15, 2006 (the date of the increased rating claim).  In a June 2010 rating decision, the RO increased the evaluaiton to 40 percent, effective from July 30, 2009.  Since the rating remains less than the maximum available schedular benefits awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is also noted that in an October 2010 rating decision the RO granted entitlement to a total disability rating due to individual unemployability (TDIU), in part, due to the severity of the Veteran's lumbar spine disability.  The TDIU award was effective as of July 30, 2009.  

In March 2011, the Veteran testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder.
FINDINGS OF FACT

1.  Prior to July 30, 2009, the Veteran's lumbar spine disorder is manifested by no worse than forward flexion to 45 degrees, with evidence of painful motion but no further limitation of motion due to functional loss.  There is no evidence of incapacitating episodes of Intervertebral Disc Disease.

2.  Since July 30, 2009, the Veteran's lumbar spine disorder is manifested by no worse than forward flexion to 30 degrees, with evidence of painful motion and further limitation of motion due to functional loss. There is no evidence of incapacitating episodes of Intervertebral Disc Disease. 

3.  The Veteran's erectile dysfunction is associated with his lumbar spine disability, but it is not manifested by a disability picture that equates with deformity of the penis with loss of erectile power. 

4.  Resolving any doubt in the Veteran's favor, the mild neurologic impairment in his left lower extremity is likely associated with the lumbar spine disability. 

5.  The preponderance of the medical evidence is against a finding that the Veteran's bowel and bladder problems are secondary to his lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 20 percent for lumbar back disability for the period prior to July 30, 2009, or a rating in excess of 40 percent for the period thereafter.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a separate evaluation, but not compensable, for erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b including Code 7522 (2010).  

3.  The criteria for a separate evaluation of 10 percent, and no higher, for neurologic impairment of the left lower extremity have been met from March 3, 2011. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in August 2006 that addressed the notice elements concerning his claim.  These letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the April 2008 notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the period under appeal, VA has provided the Veteran with examinations in December 2006, April 2009 and February 2010 to determine the severity of his lumbar spine disability.  The examinations are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here, none of the evidence of record shows that the Veteran has had any incapacitating episodes as described under 38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.  Therefore, the Board will not consider these criteria any further. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  

Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A review of the claims folder shows that during the appeal period the Veteran was afforded three VA examinations in conjunction with his low back disability claim.  In addition, the record contains records of treatment received throughout the period under appeal. 

The Veteran first underwent a VA examination in December 2006.  In that examination report, the examiner reported that the Veteran had a range of motion of 90 degrees with flexion, where pain begins, and a combined range of motion of 240 degrees, where pain begins.  There was no evidence of additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  There was evidence of tenderness, but no evidence of muscle spasms.  The Veteran's gait and posture were evaluated as normal.  The Veteran complained that pain and stiffness in his lower and radiating pain down his lower extremities.  He reported experiencing flare-ups of pain approximately three times a month and each time would last for three days.  The Veteran did not report any bowel or bladder dysfunction associated with his lumbar back disability.  X-ray film revealed moderate degenerative disc disease.  The VA examiner concluded that the numbness in the Veteran's bilateral lower extremities was not related to his lumbar spine disability. 

Private and VA treatment records show that the Veteran complained of increasing pain in his back, and pain and numbness in his legs and feet.  

In April 2009, the Veteran was afforded his second VA examination in conjunction with his claim.  The examination report shows that he had range of motion of 45 degrees with flexion, with pain, and acombined range of motion of 195 degrees, with pain.  There was no evidence of additional limitation of motion with repetitive motion, muscle spasms or weakness, but there was objective evidence of painful motion and tenderness on examination.  The Veteran's gait and posture were evaluated as normal.  Neurological examination revealed decreased pin prick response and sensory deficit in his left lower extremity.  The Veteran reported constant pain in his lower back, and weakness and numbness in his lower extremities.  The Veteran did not report any bowel or bladder dysfunction associated with his lumbar spine disability

VA treatment records continued to show the Veteran's complaints of radiating pain and numbness in his left lower extremity.  A June 2009 VA EMG consult, however, showed no electro diagnostic evidence of radiculopathy in the left lower extremity. 

On July 30, 2009, VA received the Veteran's claim for a total disability rating due to individual unemployability (TDIU), and in the statement associated with the TDIU claim, the Veteran reported that his lumbar spine disability had worsened.  

Based on his contention that his lumbar spine disability had worsened, the Veteran was afforded his third VA examination in February 2010.  In that examination report, the examiner noted that the Veteran complained of pain, stiffness, fatigue, muscle spasms, and decreased motion in his lumbar spine and he complained of numbness and weakness in his lower extremities.  The examiner observed that the Veteran had a normal posture and gait, but he used a cane to ambulate.  There was objective evidence of radiating pain, muscle spasms, tenderness, spinal contour abnormality, but there was no evidence of guarding or weakness.  The Veteran had a positive straight leg testing on his right lower extremity, but negative findings on his left lower extremity.  He had range of motion of 30 degrees with flexion, with pain, and combined range of motion of 80 degrees, with pain, and there was evidence of additional limitation of motion with repetitive motion.  Neurologic examination revealed decreased sensory response in the right lower extremity, but no abnormal findings in the left lower extremity.  

During the February 2010 VA examination, the Veteran reported bowel problems, where he experience fecal leakage, and he reported an increased need to urinate, but he denied any problems of incontinence or the need to use a pad.  He also complained of erectile dysfunction.  The VA examiner found that the Veteran had a normal rectal and genital examination.  The VA examiner found that the Veteran's erectile dysfunction was secondary to his lumbar spine disability, but the Veteran's bowel and bladder problems were not related. 

Subsequent VA treatment records continue to show that the Veteran complained of low back problems, numbness and radiating pain in his lower extremities, and bowel problems.  A VA treatment record date March 3, 2010 VA treatment record shows objective evidence of decreased muscle response of "4" and sensory responses of "1" in the left lower extremity.  A subsequent MRI report of the lumbar spine reveals findings of "mild degrees of neural foraminal narrowing bilaterally" at L4/5 and L5/SI.  An April 2010 VA treatment record noted that the Veteran reported feelings of incomplete stool evacuation, and it was felt that there was a question of weakened sphincter and pelvic floor abnormality.  

Prior to July 30, 2009

Having reviewed the above, the Board is of the opinion that a 20 percent disability rating (and no higher) for lumbar spine disability for period prior to July 30, 2009 remains warranted.  The nature and extent of symptomatology associated with the Veteran's lumbar spine disability during this timeframe best approximates the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a.  Here, the objective medical evidence prior to July 30, 2009 shows that the Veteran's lumbar spine disability is manifested by no more than forward flexion limited to 45 degrees and combined range of motion of 195 degrees, with evidence of painful motion and tenderness, but no further limitation of motion due to functional loss.  There was also no evidence of abnormal gait or abnormal spinal contour.  There was x-ray evidence of degenerative arthritis of the lumbar spine.  These symptoms resemble the criteria associated with a 20 percent evaluation.   See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

At no point prior to July 30, 2009, does the evidence of record show that a rating in excess of 20 percent for the lumbar spine disability is warranted.  None of the medical evidence prior to July 30, 2009 shows that the Veteran's range of motion more closely approximates limitation to 30 degrees or less on forward flexion of the thoracolumbar spine.  There is no credible evidence of ankylosis or incapacitating episodes. 

This 20 percent rating also includes the pain that the Veteran experience on motion once the qualified pain was discounted from the measurements, as it was noted by the VA examiner.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is no evidence of additional disability due to weakness, fatigue, or incoordination.  Therefore, the symptomatology associated with the Veteran's lumbar spine disability in the period prior to July 30, 2009 warrants no more than the currently assigned 20 percent rating.  A rating in excess of 20 percent for the lumbar spine disorder is not warranted based on the General Formula.

Since July 30, 2009

As noted above, on July 30, 3009, VA received the Veteran's statement that his lumbar spine disability had worsened.  The results of the February 2010 VA examination show evidence of a decline in the range of motion of the Veteran's lumbar spine.  The Veteran had forward flexion limited to 30 degrees, with objective evidence of additional limitation of motion with repetitive motion.  The reported limitation of motion on forward flexion with objective findings of additional limitation of motion satisfies the requirement for a 40 percent rating (forward flexion not greater than 30 degrees).  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  

At no point, does the medical evidence from this period show that the loss of motion in the low back more closely approximate ankylosis (favorable or unfavorable) as to warrant a higher rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).   

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that prior to July 30, 2009, an evaluation in excess of 20 percent is not warranted, and that from June 30, 2009 a rating in excess of 40 percent, is not warranted. 
Separate Compensable Evaluations 

The Veteran contends that the neurological problem in his left lower extremity and his bowel and bladder problems are associated with his lumbar spine disability.  The General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate Diagnostic Code.  (It is noted that the Veteran has already been assigned a separate compensable evaluation for radiculopathy in the right lower extremity, effective from December 24, 2004, and he has not sought an increased evaluation for that disability.)

Here, the February 2010 VA examiner found that the Veteran's erectile dysfunction was secondary to his lumbar spine disability.  38 C.F.R. § 3.310.  The Veteran's specific disability is not addressed in the Rating Schedule.  Pursuant to 38 C.F.R. § 4.20, when a condition is not listed in the schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the function affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" is closely analogous to the Veteran's specific disability and the Board will evaluated it under 38 C.F.R. § 4.115b, Diagnostic Codes 7522 for rating purposes.  Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  

Here, the medical evidence shows that the Veteran has been diagnosed with erectile dysfunction, but no actual penile deformity and demonstrated loss of erectile power is shown in the February 2010 VA examination report.   The examination of the Veteran's penis and testicles were normal.  Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction or sterility under Diagnostic Code 7522.  38 C.F.R. §§ 4.21.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (no percent) rating is proper pursuant to 38 C.F.R. § 4.31.  

The Board also finds that a separate evaluation is warranted for the neurologic involvement of the Veteran's left lower extremity.  When resolving all doubt in the Veteran's favors, the medical evidence of record does show that the Veteran has current neurologic impairment in his left lower extremity due to his lumbar spine disability.  See 38 C.F.R. § 3.310.  While the three reports of VA medical examinations, and the June 2009 EMG consult report contain completely normal neurologic findings, the VA treatment records beginning on March 3, 2011 show evidence of neurologic involvement in the left lower extremity.   

Here, the neurologic impairment in the Veteran's right lower extremity has already been associated with his lumbar spine disability.  In addition, it appears from the April 2010 MRI report that the mild neurologic impairment associated with the lumbar spine affects both legs.  Resolving any doubt in the Veteran's favor, the Board finds that that the neurologic problems in the Veteran's left lower extremity are caused by his lumbar spine disability, and such symptomatology warrants a separate 10 percent evaluation from the date of the first medical evidence showing neurologic impairment, March 3, 2011.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A higher evaluation is not warranted without evidence of moderate neurological impairment.  

With respect to the Veteran's contention regarding his bowel and bladder problems, the Board finds that a separate evaluation is not warranted.   While the February 2010 VA examination report and subsequent VA treatment records show that the Veteran has reported a history of bowel and bladders problems, that symptomatology has not been associated with the Veteran's lumbar spine disability.  In fact, the February 2010 VA examiner concluded against a finding that the Veteran's bowel and bladder problems were related to his lumbar spine disability.  There is no contrary medical evidence of record.  Without any medical evidence linking the Veteran's current bowel and bladder problems to his lumbar spine disability, there is no basis for assignment of a separate compensable rating for bowel or bladder impairment.

In sum, the Board finds that an initial separate noncompensable evaluation is warranted for erectile dysfunction.  In addition, a separate compensable evaluation of 10 percent, and no higher, for neurologic involvement of the left lower extremity, effective from March 3, 2011, is warranted.  The preponderance of the medical evidence is against a finding that the Veteran's bowel and bladder problems are secondary to his lumbar spine disability.  A separate evaluation is not warranted for any current bowel or bladder impairments at this time. 

Extraschedular Ratings

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the lumbar spine disability and associated disabilities at any time during the current appeal. That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his lumbar spine and associated disabilities, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease L4-5 (lumbar spine disability) for the period prior to July 30, 2009, and in excess of 40 percent for the period thereafter, is denied. 

Entitlement to a separate noncompensable evaluation for erectile dysfunction is granted. 

Entitlement to a separate evaluation of 10 percent from March 3, 2011, for neurologic impairments in the left lower extremity, is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


